         Case 5:19-cr-40008-HLT Document 1 Filed 01/15/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS
                          (TOPEKA Docket)

UNITED STATES OF AMERICA

                   Plaintiff,

    v.                                    Case No. * 19-40008-HLT

CONNIE MARIE KENT

                   Defendant.



                        INFORMATION

     The United States Attorney charges that:

                                 COUNT 1
     Between 2009 and 2017, in the District of Kansas and elsewhere,

the defendant,

                        CONNIE MARIE KENT,
being an officer and employee of 1st Kansas Credit Union, formerly the

Post Office Credit Union, did systematically embezzle, abstract and

purloin more than $10,000, but less than $30,000 in money, funds and

credits of this credit union, which were under the care custody, and

control of the credit union, whose deposits are insured by the National
        Case 5:19-cr-40008-HLT Document 1 Filed 01/15/19 Page 2 of 2




Credit Union Administration Board. All the foregoing is in violation of

Title 18, United States Code, Section 657.

                                        STEPHEN R. MCALLISTER
                                        United States Attorney
                                        District of Kansas by,

                                        s/RICHARD L. HATHAWAY
                                        Assistant United States Attorney
